Case 2:19-cv-00129-KS-MTP Document 6 Filed 09/16/19 Page 1of1
Alte 00 (Flew, (MWA Senne din Cae Asters Prag a

FROOF OF SERVICE
(This section showkd sot be filed with the court senless required hy Fed, &. Civ, P. 4 (2)

This summa fer faaee of iedividuel and title, yf ary) oe ARBITRATION ASSOCLATION ofa Tnnevated
Holdings, Inc., Regisiered Agent was received by mneon fdate) Sep 11, 2019,

[] I personally served the summons on the individual at (place) wn fdate)
x OF

ini POY

I Tek the 5 summons at the iadividhual’s residence or usual place of abode with (mene) vat
person of suitable age and discretion whe resides there, on felon) __ anid inailed a copy
te the individual's last known addvass; of -

[xX] 1 served che summons on (ame af individuals ROSE GARCLA , whe is designated by law to accept service of
prog: of behalf of freane of arjaization! SITOOMM ARBITRATION ASSOCEATION ofo Innovated
Holdings, tne. Registered Agent on (dere) Fri, Sep 14 2069 5. a7

 

 

 

PT Lreturned ihe summons unexecuted because: 3 or
L (other: 1 Or
My fees are $ _ for waved and Bb lor services, far a total of $

syns orn mma

 

1 declare wader penalty of pesjury thal dais infarinatzon is Grn.

Dare: S19

“Ld atl, Rrachuadee

“Gerver’ w sepereetecre
Tiantelie Broderick

Printed! nane amd tile
Guantun Process, LLC 418 Pittman Re, Eisville, MS 39447

6A 800-2004

Server's qdvess

 
